UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7656



BRIAN DAMON FARABEE,

                                              Plaintiff - Appellant,

          versus


DOCTOR FEIX; DOCTOR MITCHELL, Psychiatrist,
Central State Forensic Unit,

                                             Defendants - Appellees,

          and


DINWIDDIE COUNTY CIRCUIT COURTS; COMMONWEALTH
OF VIRGINIA,

                                                          Defendants.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., District
Judge. (CA-02-654)


Argued:   October 26, 2004                 Decided:   January 6, 2005


Before WIDENER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brad Richard Newberg, ARNOLD & PORTER, L.L.P., Washington, D.C.,
for Appellant.    John David McChesney, RAWLS & MCNELIS, P.C.,
Richmond, Virginia, for Appellee Doctor Feix.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

       Brian Damon Farabee appeals the district court’s dismissal of

his 42 U.S.C. § 1983 claim against Dr. Jeffrey Feix for failure to

state a claim under Rule 12(b)(6).            The district court held that

Farabee’s claim relating to forcible medication was barred by the

Supreme Court’s ruling in Heck v. Humphrey, 512 U.S. 477 (1994).

For the reasons that follow, we affirm the district court’s ruling.



                                       I.

       Farabee has suffered from psychiatric problems since childhood

and entered his first psychiatric institute at the age of ten.

Over the last fifteen years, Farabee received treatment in more

than twenty mental institutions.            When Farabee was charged with

arson in 1998, a Virginia state court found him not guilty by

reason of insanity (NGRI) and ordered him committed to a state

hospital.

       This appeal arises from more recent state criminal charges

against Farabee for malicious wounding of hospital staff.            Farabee

pled   guilty   to   these   charges    and   was   sentenced   accordingly.

Farabee subsequently brought this § 1983 suit pro se against Dr.

Feix and other defendants, seeking damages for his allegedly

unlawful incarceration.      In his initial complaint, Farabee alleged

that having previously been adjudicated NGRI, his incarceration in

a prison facility was improper.         Farabee later filed a motion for


                                       3
default judgment, in which he alleged that his guilty plea was

invalid     in   part   because     he    was    “being   involuntarily/forcibly

administered (by syringe), anti-psychotic/psychotropic drugs . . .

by [a psychiatrist at Central State Hospital and] was vulnerable to

the drugs impairing [his] ability to follow the proceedings against

[him],    to     testify   and     be   cross-examined,     and   to   communicate

effectively with counsel.”              J.A. 18.    In response to a motion by

Dr. Feix to dismiss the complaint, Farabee alleged that Dr. Feix

had “personally authorized hospital employees . . . to forcibly

administer high doses of anti-psychotic drugs . . . that crippled

his ability to assist in his [de]fense, causing him to enter into

an unknowing, unintelligent, and incompetent guilty plea.”                    J.A.

25.

      The   district       court    dismissed      Farabee’s   complaint   without

prejudice.       According to the district court, Farabee claimed that

“defendants were responsible for his alleged unjust confinement in

a Virginia Department of Corrections prison, because defendants

forcibly medicated him with anti-psychotic drugs and failed to

notify [the Dinwiddie County Circuit Court], which resulted in

plaintiff entering into a guilty plea that was neither knowingly

nor intelligently established.”                 While recognizing that forcible

medication could give rise to a valid, independent § 1983 claim

under some circumstances, the district court ruled that Farabee’s

allegations of forcible medication related only to his argument


                                           4
that his conviction was improper.           Thus, the essence of Farabee’s

claim challenged the fact of his conviction, and under Heck v.

Humphrey, the complaint did not state a cognizable § 1983 claim.

Having dismissed the complaint, the district court advised Farabee

to file the appropriate habeas forms.              This appeal followed.



                                      II.

      The    district      court   concluded       that    Farabee’s    forcible

medication    claim     necessarily    implied       the   invalidity   of   his

conviction and therefore was not cognizable under § 1983.                “When a

state prisoner seeks damages in a § 1983 suit, the district court

must consider whether a judgment in favor of the plaintiff would

necessarily imply the invalidity of his conviction or sentence; if

it would, the complaint must be dismissed unless the plaintiff can

demonstrate that the conviction or sentence has already been

invalidated.”       Heck, 512 U.S. at 487; see also Nelson v. Campbell,

___   U.S.   ___,    124   S.Ct.   2117,    2122    (2004)   (stating    that   a

prisoner’s claim challenging the fact of his conviction or the

duration of his sentence implicates “the core of habeas corpus and

[is] not cognizable when brought pursuant to § 1983").                    As we

stated in Ballenger v. Owens, 352 F.3d 842 (4th Cir. 2003), “[t]he

logical necessity that the judgment in the § 1983 case imply the

invalidity of a criminal conviction is at the heart of the Heck

requirement for dismissal of the § 1983 action.”               Id. at 846.


                                       5
      Although Farabee styled his complaint under § 1983, “[w]e have

squarely held that a state prisoner’s label for his claim cannot be

controlling, even when the prisoner does not request immediate

release.”     Harvey v. Horan, 278 F.3d 370, 378 (4th Cir. 2002).

Rather, we must determine whether Farabee’s specific allegations

imply the invalidity of his conviction or sentence. At the outset,

we note that Farabee’s complaint makes no mention of forcible

medication.     Giving Farabee the benefit of allegations made in

filings other than his complaint, we agree with the district court

that Farabee’s “essential grievance” is that Dr. Feix forcibly

administered anti-psychotic drugs that impaired Farabee’s capacity

to assist in his own defense and to enter a knowing and intelligent

plea.    Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir.

1985).

      Every reference to forcible medication alleges that the result

of Dr. Feix’s conduct was Farabee’s entering an invalid guilty

plea.    In his motion for default judgment, Farabee alleges that he

“was being involuntarily/forcibly administered (by syringe), anti-

psychotic/psychotropic drugs” that impaired his “ability to follow

the   proceeding’s   [sic]   against       me,   to   testify   and   be   cross-

examined, and to communicate effectively with counsel.”                J.A. 18.

In addition, Farabee stated that the drugs administered to him by

Dr. Feix “produced a sufficient effect to render him incomp[e]tent

to enter into a guilty plea.”      J.A. 18.           Farabee further alleged


                                       6
that he “at no time entered into a guilty plea . . . knowingly,

intelligently, and voluntarily, rendering the guilty pleas and

convictions . . . obtained by the commonwealth invalid, and in no

way meeting constitutional standards.”                  J.A. 18.

      Again in his response to Dr. Feix’s motion to dismiss, Farabee

alleged that Dr. Feix’s forcible medication rendered him unable to

enter      a    valid     guilty    plea:    “Dr.     Jeffrey    [Feix]          personally

authorized hospital employee’s [sic] to administer high doses of

anti-psychotic          drugs      and   other    drugs    including         a    narcotic

tranquilizer on the plaintiff, that crippled his ability to assist

in   his       [de]fense,    causing      him    to   enter     into    an       unknowing,

unintelligent, and incompetent guilty plea. . . .”                                J.A. 25.

Farabee        repeated     this    allegation,       stating    that    “Dr.       [Feix]

intentionally and maliciously diminished the plaintiff’s mental

capacity        causing     him    to    incriminate      himself,     while       he   was

incompetent to plead guilty.”               J.A. 25.       Nowhere in his filings

does Farabee allege that Dr. Feix’s forcible medication caused him

any injury other than limiting his capacity to enter a knowing and

intelligent plea.1

      We agree with the district court that Farabee discusses

forcible medication only in support of his argument that his guilty



      1
      Although Farabee’s initial complaint seeks $100,000 in
damages, that complaint makes no mention of forcible medication at
all. Thus, the only reasonable inference is that these damages
relate to allegations of misconduct other than forcible medication.

                                             7
plea was invalid and his resulting conviction improper. Indeed, it

is clear from Farabee’s specific allegations that his “essential

grievance” relates to the result of the forcible medication -- his

entering   an   invalid   guilty   plea   --   rather   than   the   forcible

medication itself.        Beaudett, 775 F.2d at 1278.2           Success on

Farabee’s claim requires a finding that the drugs administered by

Dr. Feix caused Farabee to enter an unknowing and involuntary

guilty plea.    Such a finding necessarily implies the invalidity of

Farabee’s conviction, and the district court properly ruled that

Farabee’s claim is not cognizable under § 1983.3


     2
       The liberal construction rule cannot be employed to read out
of Farabee’s allegations the essential link between the forcible
medication and the subsequent guilty plea. Nor can this rule be
used to supply an allegation of injury different from the injury
specifically alleged by Farabee. As we have noted, “[d]istrict
judges are not mind readers. Even in the case of pro se litigants,
they cannot be expected to construct full blown claims from
sentence fragments. . . .” Beaudett, 775 F.2d at 1278 (construing
a § 1983 claim). Although Gordon v. Leeke, 574 F.2d 1147 (4th Cir.
1978), requires that district courts not permit “technical pleading
requirements” to defeat the vindication of constitutional rights
that the plaintiff alleges were violated, id. at 1151, “it does not
require those courts to conjure up questions never squarely
presented to them,” Beaudett, 775 F.2d at 1278.       We could not
supply new allegations of injury in this case without abandoning
our proper role in favor of “the improper role of an advocate
seeking out the strongest arguments and most successful strategies”
for Farabee. Id.
     3
      Even if Farabee’s claim was cognizable under § 1983, he
failed to allege all the elements of a forcible medication claim.
A plaintiff may recover on a forcible medication claim if he proves
that “a properly identified defendant, acting under color of state
law, has effectively caused [him] to take anti-psychotic drugs
against [his] will,” and that the defendant did not exercise
“professional judgment” in administering the drugs.     Johnson v.
Silvers, 742 F.2d 823, 825 (4th Cir. 1984).        Farabee nowhere

                                     8
                                  III.

     Because Farabee’s allegations of forcible medication related

solely to his claim that his guilty plea was invalid, those

allegations    necessarily    imply       the   invalidity   of   Farabee’s

conviction.     The district court properly ruled that Farabee’s

§   1983   complaint   was   barred   by    the   rule   stated   in   Heck.

Accordingly, we affirm the district court’s dismissal of the

complaint.



                                                                  AFFIRMED




alleges that Dr. Feix failed to exercise professional judgment in
his dealings with Farabee. That omission is fatal to any § 1983
claim that Farabee might have stated.

                                      9